


April 8, 2016


Dear Donald:


After review by our management staff, we have decided to eliminate the position
you now occupy. Consequently, effective April 8, 2016, your employment with
Rexnord Industries, LLC is being terminated. As an associate of the Company, you
are being offered the severance pay and benefits set forth in the following
Separation Agreement and Release.


Separation Agreement and Release
This Separation Agreement and Release (hereinafter referred to as “Agreement”)
is entered into this 8th day of April, 2016 by Donald Nelson (“Associate”) and
Rexnord Industries, LLC, for itself and its direct and indirect parents,
subsidiaries, divisions, related companies, affiliates, insurers, owners,
directors, officers, managers, associates, agents, attorneys, and successors
(“Company”).


WHEREAS, Associate has been employed by the Company for a period of time; and


WHEREAS, the Company and Associate have agreed that it is in their mutual best
interests to terminate Associate’s employment with the Company under the terms
and conditions set forth below; and


WHEREAS, the Company has voluntarily agreed to provide to Associate severance
benefits as consideration for the signing of this Agreement; and


WHEREAS, the Company and Associate desire to resolve all matters between them
and facilitate a smooth transition based on a mutual understanding;


NOW THEREFORE, for consideration of the mutual promises contained in this
Agreement, the parties hereby agree as follows:


1.
Effective as of April 8, 2016, Associate’s employment with the Company will be
terminated (“Termination Date”).



2.
This Agreement is made in consideration of the Company’s payment to Associate of
the following “Severance Benefits”, which are subject to the terms of this
Agreement:



a)
Severance Pay. Severance pay in the amount of $347,000. This equates to
$6,673.08 per week for 52 weeks. Severance benefits shall be paid on a bi-
weekly basis, with required deductions taken. Payment(s) will be taxed at
federal and state supplemental rates and will commence as soon as practicable on
the regular pay cycle following the Company’s receipt of the signed agreement
and expiration of the seven-day Revocation Period, without revocation by
Associate. If, during your severance period, you are rehired by the Company or
offered a position with the Company at a comparable rate of pay that does not
require relocation, your severance period will be reduced to align with the
period for which you were unemployed by the Company.



b)
Continuation of Group Health, Dental and Vision Benefits. If you are a current
participant in the Company sponsored group health and dental plans, the Company
will subsidize your COBRA medical and dental benefits through April 30, 2017
during which time you will only be responsible for the active associate fees for
coverage. After that date, you will be charged the full COBRA premiums. Although
the Company may be subsidizing part of your COBRA, you must formally elect this
coverage within the first 60 days and pay your access fees, or coverage will not
be continued. The COBRA administrator will notify you regarding continued
coverage.



c)
Outplacement Services. The Company will make available Outplacement Services for
a period of 12 months. This program is offered through Banister International .



d)
Other Benefits. All other regular Company benefits to which you are entitled
will be paid according to the specific plan provisions. Severance payments will
not be used in the calculation of any other company-sponsored benefit.



3.
No Severance Benefits will be provided to Associate until the seven (7) day
Revocation Period outlined in Paragraph 14 of this Agreement has expired,
without revocation by Associate.



4.
Associate acknowledges that:


1

--------------------------------------------------------------------------------






a)
the Severance Benefits are being paid to Associate in full settlement, accord
and satisfaction of any and all Claims Associate has, or may have, against the
Company up to the date of execution of this Agreement;



b)
the Severance Benefits are valuable and sufficient consideration for this
Agreement, which Associate otherwise would not be entitled to receive;



c)
except as provided in this Agreement, Associate has received all wages,
compensation, benefits, and other amounts to which Associate was entitled
because of Associate’s employment at Company;



d)
as of the date of this Agreement, Associate has not suffered any on-the-job or
work-related accident, injury, occupational disease, or disability, whether
temporary, permanent, partial or total, which Associate has not previously
reported to Company; and



e)
Associate has reported any possible violations of law or the Code of Business
Conduct and Ethics of which Associate is aware to Company prior to the date of
this Agreement, and Associate knows of no possible unreported violations of law
or the Code of Business Conduct and Ethics by Company.



5.
Associate forever discharges and releases the Company from any and all claims,
demands, rights, and causes of action, including without limitation claims for
compensatory and punitive damages and for injunctive and other equitable or
declaratory relief, Associate now has or may have against the Company up to the
date of signing this Agreement, including but not limited to claims, demands,
rights, and causes of action arising out of Associate’s employment and
termination thereof, claims of employment discrimination or bias, retaliation,
wrongful discharge, severance pay, unused vacation and breach of contract and
any violation of Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Associate Retirement Income Security Act of 1974 (“ERISA”), the
Americans with Disabilities Act of 1990 (“ADA”), the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Fair Labor Standards Act (“FLSA”), the
Occupational Safety and Health Act (“OSHA”), and any and all other federal,
state and local laws, regulations, ordinances and/or public policy and any and
all claims, demands, rights and causes of action Associate now has or may have
against the Company under common law or in equity, including without limitation,
contract or tort actions. All the claims, demands, rights and causes of action
within the scope of this Section 5 are hereinafter referred to as “Claims”.
Nothing herein shall release any party from any obligation under this Agreement,
from any claim that cannot be released by law, and from any claim arising after
the execution of this Agreement.



6.
Associate represents and warrants that as of April 8, 2016 Associate has
returned to the Company all property of the Company in Associate’s possession,
including, but not limited to, all office equipment, computer equipment, mobile
phone, credit cards, keys, documents, manuals, procedures, notebooks, any
Company assigned vehicle and Proprietary Information, as defined in Paragraph 7
of this Agreement.



7.
Associate acknowledges that in the course of employment by the Company,
Associate received, used, had access to and became familiar with, and/or
participated in the creation of “Proprietary Information” and Trade Secrets, as
those terms are defined below, that were owned or possessed by the Company
and/or used in connection with the Company’s business. Associate agrees not to
disclose to others, or take or use for Associate’s own purposes or for the
purposes of others, for a period of two (2) years after the Termination Date,
any Proprietary Information, unless Associate has obtained written authority
from the Company to disclose or use for Associate’s own purposes or for the
purposes of others such Proprietary Information. Associate’s obligations under
this section apply to, and are intended to prevent, the direct or indirect
disclosure of Proprietary Information to others where such disclosure of
Proprietary Information would reasonably be considered to be useful to the
Company’s competitors or to a third party to become a competitor based in whole
or in part on such disclosure of Proprietary Information. Associate shall not
disclose the Company’s Trade Secrets for so long as they remain Trade Secrets.
Proprietary Information means information, to the extent it is not a Trade
Secret, which is possessed by or developed for the Company and which relates to
the Company’s existing or potential business, which information is not
reasonably ascertainable by the Company’s competitors or by the general public
through lawful means, and which information the Company treats as confidential.
Proprietary Information includes but is not limited to information regarding
research drawings, designs, plans, proposals, business plans, strategies,
product marketing and sales plans, financial information, costs, pricing
information, customer and supplier information, proprietary processes,
specifications, expertise, techniques, inventions and all proprietary methods,
concepts, or ideas in or reasonably related to the business of the Company.
Proprietary Information also includes but is not limited to information received
by the Company from third parties which the Company has an obligation to treat
as confidential. Proprietary Information may be oral, written, recorded,
magnetically or electronically or otherwise stored, and may be that which
Associate originates as well as that which


2

--------------------------------------------------------------------------------




otherwise comes into the possession or knowledge of Associate.


a)
Trade Secret shall mean a "trade secret" as defined in Uniform Trade Secrets
Act.



b)
Associate’s obligations under this section will apply for the period of two (2)
years after the Termination Date only as long as the Proprietary Information
remains generally unknown to, and not readily ascertainable through proper means
by, the Company’s competitors. Provided, however, that nothing in this Agreement
shall limit the time periods during which Associate is prohibited from
misappropriating or threatening to misappropriate the Company’s Trade Secrets as
protected under applicable law.



c)
Associate agrees that the restrictions on Associate’s use of Proprietary
Information are reasonable and necessary to protect the Company’s legitimate
business interests, that the consideration provided by the Company is fair and
reasonable, and that given the importance to the Company of its Proprietary
Information, Trade Secrets, and customer relationships, the post-employment
restrictions on Associate’s activities are likewise fair and reasonable.



d)
Associate agrees not to remove from the premises of the Company any document or
object containing or reflecting any Proprietary Information of the Company,
whether in hard copy or electronic form. Associate recognizes that all such
documents and objects, whether developed by Associate or by someone else, are
the exclusive property of the Company. Associate acknowledges that this
provision is a material term of this Agreement.



8.
In addition to the restrictive obligations contained in the equity agreements
entered into between Associate and the Company, Associate agrees to the
following restrictive covenants, which Associate agrees are reasonable and
necessary to protect the Company’s legitimate business interests and for which
Associate has been provided fair and reasonable consideration:



a)
Restricted Services Obligation. For a period of two years following the
Termination Date, Associate agrees not to directly or indirectly provide
Restricted Services to any Competitor respecting its operations in the country
in which the Associate was employed. For purposes of this Section, (i)
“Restricted Services” means services of any kind or character comparable to
those the Associate provided to the Company during the one year period preceding
the Termination Date, and (ii) “Competitor” means any business located in the
country in which the Associate was employed that is engaged in the development
and/or sale of any product line that is substantially similar to a product line
sold by the Company for which the Associate had direct managerial responsibility
during the last year of the term of the Associate’s employment with the Company.



b)
Customer Non-Solicitation. For a period of two years following the Termination
Date, Associate agrees not to directly or indirectly attempt to sell or
otherwise provide to any Restricted Customer any goods, products or services of
the type or substantially similar to the type sold or otherwise provided by the
Company for which the Associate was employed during the twelve months prior to
the Termination Date. For purposes of this section, “Restricted Customer” means
any individual or entity (i) for whom/which the Company provided goods, products
or services, and (ii) with whom/which the Associate was the primary contact on
behalf of the Company during the Associate’s last twelve months of employment or
about whom/which the Associate acquired non-public information during the
Associate’s last twelve months of employment that would be of benefit to the
Associate in selling or attempting to sell such goods, products or services in
competition with the Company.



c)
Non-Solicitation of Employees. For a period of one year following the
Termination Date, the Associate agrees not to directly or indirectly encourage
any employee of the Company with whom the Associate has worked to terminate his
or her employment with the Company or solicit such an individual for employment
outside the Company in a manner which would end or diminish that employee’s
services to the Company.



9.
In addition to any other ongoing obligations Associate has under Company
policies, common law and statute, Associate acknowledges that the terms of this
Release are contingent on Associate agreeing that Associate shall not make any
disparaging remarks, negative comments or misrepresentations about the Company
to any third parties, including Company customers. Company will not make any
disparaging remarks, negative comments or misrepresentations about the Associate
to any third parties. Nothing in this provision shall prevent Company or
Associate from providing truthful information pursuant to a lawful subpoena or
as required or protected by law.



10.
The payment of the Severance Benefits to the Associate is being made solely in
consideration of this Agreement and shall not in any way be construed as an
admission by the Company of any wrongdoing or liability in connection with
Associate’s employment or termination of his/her employment with the Company. No
statement in this Agreement or payment made


3

--------------------------------------------------------------------------------




pursuant to this Agreement constitutes, nor should it be deemed to constitute,
an admission by the Company of any violation of law or any wrongdoing
whatsoever.


11.
Associate understands he/she has the right to consult with an attorney and has
been encouraged by the Company to consult with an attorney before agreeing to
the terms of this Agreement. To enable the Associate to obtain adequate advice
before he/she decides to sign this Agreement, the Company has agreed to give
Associate twenty-one (21) days from April 8, 2016 (the date of receipt of this
Agreement) to consult with counsel and decide whether to sign this Agreement.
Associate agrees that this twenty- one (21) day consultation and decision period
has been adequate.



12.
Associate declares that the Company has made no promise to or agreement with
Associate not expressly set forth herein. This is the complete and final
agreement between the parties and it supersedes and replaces any and all other
agreements or understandings between the Company and Associate related to the
subject matter herein, except those which by their terms survive termination or
cessation of employment and/or those that contain any provisions regarding
confidentiality, non-competition or non-solicitation, which shall remain in full
force and effect in favor of the Company as if the agreements containing such
provisions were not so superseded. This Agreement shall not be modified in any
way without the prior written agreement of Associate and the Company.



13.
This Agreement is a contract between Associate and the Company, and not merely a
recital.



14.
Associate declares that he/she freely and willingly makes this Agreement and was
not forced in any manner to sign it. Associate further understands that if
Associate wishes to revoke this Agreement, he/she may revoke this Agreement by
delivering written notice of the revocation to the Company within seven (7) days
from the date Associate signs and delivers this Agreement to the Company and
that the Agreement is not effective or enforceable until this seven (7) day
revocation period has expired (“referred to herein as the “Revocation Period”),
without revocation by Associate. Associate agrees that in order to make this
revocation, Associate shall do so by hand delivering, faxing or mailing notice
to the Company at the following address:



Rexnord Industries, LLC PO Box 2022
Milwaukee, WI 53202
Attn: HR Shared Services
Fax: 513-826-6662


15.
Associate agrees that Associate will not in any way communicate or discuss the
terms of this Agreement with any person other than his/her counsel, accountants
and tax preparers, and Immediate Family. “Immediate Family” is defined as
parent, spouse and children. Associate agrees to inform the above of the
confidential nature of this Agreement. Associate may disclose information about
the Agreement in response to a lawfully issued subpoena, summons or court order,
provided, however, that Associate shall provide a copy of such document to the
Company as soon as possible after receipt of same and shall withhold production
of documents for as long as legally possible to allow the Company to quash,
appeal or seek a protective order.



16.
In the event Associate breaches this confidentiality provision, the parties
agree that the Company may present this Agreement to a court of competent
jurisdiction to obtain injunctive, declaratory and/or monetary relief, including
liquidated damages. This Agreement is a contract made under the laws of the
State of Wisconsin and shall, for all purposes, be construed and enforced in
accordance with said laws.



17.
The rights and benefits under this Agreement are personal to Associate and such
rights and benefits shall not be subject to assignment, alteration or transfer,
except to the extent such rights and benefits are lawfully available to the
estate, trusts or beneficiaries of Associate upon death.



18.
This Agreement may be executed in counterparts, each of which will be deemed an
original document, with the same force and effect as if all signatures appeared
on one document. This Agreement also may be executed by facsimile or pdf
signature with a copy of the signed original provided by ordinary mail.



19.
In the event that any term, covenant or provision of this Agreement is held by a
court of competent jurisdiction to be invalid or against public policy, the
remaining provisions of this Agreement shall remain in full force and effect.



20.
The parties intend for this Agreement either to satisfy the requirements of
Internal Revenue Code Section 409A or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted accordingly.
Any


4

--------------------------------------------------------------------------------




provision of this Agreement that would cause it to impose the additional taxes
referenced in Section 409A will have no force or effect until amended to comply
with Section 409A, which amendment may be retroactive to the extent permitted by
law. Notwithstanding the foregoing, nothing in this Section creates any
obligation on the part of the Company to Associate should the Agreement fail to
satisfy the requirements of Section 409A to avoid the additional taxes
referenced therein. Payments under this Agreement shall be considered a series
of separate payments as described in Treasury Regulations section
1.409A-2(b)(2).


21.
Associate declares that he/she has read this Agreement, which is comprised of
seven (7) pages and that Associate fully understands all of its terms, and
knowingly and voluntarily gives and agrees to this Agreement.





IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


Associate
 
 
Company
 
 
 
 
 
 
Donald J. Nelson
 
 
/s/ George J. Powers
 
Print Signature
 
 
Signature
 
 
 
 
 
 
/s/ Donald J. Nelson
 
 
Chief Human Resources Officer
Signature
 
 
Title
 
 
 
 
 
 
April 8, 2016
 
 
April 8, 2016
 
Date
 
 
Date
 
 
 
 
 
 




5